Citation Nr: 0626719	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected bilateral hearing loss.

2.  Entitlement to separate 10 percent evaluations for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation conducted in September 2002, 
the veteran had Level II hearing loss of the right ear.    

3.  On VA audiology evaluation conducted in September 2002, 
the veteran had Level VI hearing loss of the left ear.

4.  The veteran's service connected bilateral hearing loss 
has not resulted in marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular scheme.

5.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005).

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher rating for the service connected bilateral hearing 
loss

By rating action in June 1992, service connection was granted 
for bilateral hearing loss and a noncompensable evaluation 
was assigned.

In October 2001, the veteran filed a claim for a compensable 
evaluation for the service connected bilateral hearing loss.  

On the authorized VA audiological evaluation in September 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
75
85
LEFT
60
55
70
80
85

Speech audiometric revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear. 

Of record is a May 2003 audiology evaluation conducted by a 
private examiner.  However, these findings may not be 
utilized in the evaluation of the veteran's claim as the 
evaluation was not conducted by a state-licensed audiologist.  
See 38 C.F.R. § 4.85.

An August 2003 VA audiology report indicates that audiometric 
results from two tests administered in that month could not 
be used for rating purposes.  Thus, these findings have 
neither been reported nor will they be utilized in the 
evaluation of this appeal.

An October 2003 VA report indicates that a tone burst ABR 
evaluation had been done in September 2003 to determine the 
threshold of hearing in a non-behavioral test.  A tone burst 
provides an estimate of hearing thresholds, but does not 
provide absolute thresholds.  Findings from the tone burst 
ABR were consistent with the results from the veteran's 
original evaluation in 1992.  It was noted that it was not 
possible to verify the veteran's speech recognition ability 
at this time or after another evaluation.  In view of these 
facts, the RO utilized the September 2002 audiometric 
findings to evaluate the veteran's claim.  The Board, 
likewise, will look to the September 2002 findings in the 
evaluation of this appeal.  

Service connection is in effect for bilateral hearing loss, 
assigned a 10 percent evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
pure tone threshold average, as contained in a series of 
tables within the regulations.  The pure tone threshold 
average is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In this case, the audiometric test results for the right ear 
do not meet the criteria for the exceptional patterns of 
hearing loss specified in 38 C.F.R. § 4.86(a) or (b).  The 
audiometric test results for the left ear do not meet the 
criteria for the exceptional pattern of hearing loss under 
38 C.F.R. § 4.86(b); however, as the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all 55 decibels or more, 
the left ear does meet the criteria of 38 C.F.R. § 4.86(a).  

Upon application of the September 2002 audiometric findings 
in concert with the application of the criteria for an 
exceptional pattern of hearing loss under section 4.86(a) for 
the left ear, the Board reaches the following findings.  The 
numeric designation for the hearing loss in the right ear is 
Level II, based on a puretone threshold average of 61 and 
speech discrimination of 92 percent.  For the left ear, the 
numeric designation using Table VI is Level IV, based on a 
puretone threshold average of 72 and speech discrimination of 
76 percent.  The numeric designation using Table VIA is Level 
VI based on a puretone threshold average of 72.  As the 
numeric designation using Table VIA is higher, it will be 
used to determine the percentage rating of the veteran's 
hearing loss disability.

When applied to Table VII, the numeric designations of Level 
II for the better ear and Level VI for the poorer ear, 
translate to a 10 percent evaluation under the provisions of 
38 C.F.R. §§ 4.85, 4.86 and 4.87.  Accordingly, the Board 
finds that the preponderance of the evidence does not support 
the assignment of a disability evaluation higher than the 10 
percent rating now in effect.  


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his hearing loss.  Moreover, while 
symptoms bother the veteran, there is no evidence that 
bilateral hearing loss precludes the veteran from being 
employed or that he has lost significant time from work due 
to this disability.  

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned 10 percent evaluation.  Thus, 
extraschedular consideration is not warranted in this case. 


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2002 prior to the initial unfavorable AOJ 
decision in December 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in June 2002 as well as the statement 
of the case in July 2003 and a supplemental statement of the 
case in December 2003, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As service connection 
has been granted for the disorders on appeal, and as the 
Board has determined that higher evaluations are not 
warranted for either disability on appeal, any questions as 
to the appropriate disability rating or effective date to be 
assigned have been rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was afforded a 
VA audiological examination in September 2002.  Additional 
audiological evaluations were attempted in August 2003, but 
it was determined that the audiometric findings could not be 
used for rating purposes.  A tone burst ABR evaluation was 
done in September 2003, but it was determined in October 2003 
that it was not possible to verify another speech recognition 
ability score.  As no further audiometric evaluations are 
feasible and, as the audiometric findings from the September 
2002 VA evaluation are adequate to assess the veteran's 
claim, the Board is satisfied that the current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  And as an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


Whether separate 10 percent ratings are warranted for 
bilateral tinnitus

The veteran's bilateral tinnitus is evaluated as 10 percent 
disabling under Diagnostic Code 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  
Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of § 4.25(b) and Diagnostic Code 6260 
were plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Entitlement to the assignment of a rating in excess of 10 
percent for the service connected bilateral hearing loss is 
denied.

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


